PER CURIAM.
This is an appeal from an order entered by the County Judge’s Court in Volusia County determining that the appellee, Cora Lee Flowers Scaffe, was the common law wife of the decedent and granting dower to said wife.
 We have examined the record on appeal and considered the briefs and arguments of the parties. Such consideration reflects that there was sufficient evidence before the County Judge which supported his findings that the appellee herein was the common law wife of the decedent. Where conflicting evidence is presented to the county judge sitting as the trier of fact, it is his function to weigh the evidence and resolve the conflicts in that evidence. Mendel v. Mendel, 147 Fla. 167, 1 So.2d 571 (1941).
Affirmed.
CARROLL, DONALD K., Acting Chief Judge, and JOHNSON and SPECTOR, JJ., concur.